DETAILED ACTION




Claims 1-2, 4, 7-11, 14-17 and 20-27 were pending in this application, claims 3, 5-6, 12-13 and 18-19 having been cancelled previously, and claims 21-27 having been added previously.
Claims 1-2, 4, 7-11, 14-17 and 20-27 were reversed on appeal for the art rejection.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 4, 7-11, 14-17 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 15 incorporate claim limitations concerning all of the plurality of virtual machines in the cloud computing environment being assigned public IP addresses […] without performing network address translation (claim 1 lns. 28-29, 38; claim 8 lns. 30-31, 38-39, ; claim 15 lns. 31-32, 39-40).  The nearest prior art found was Delco, et al., U.S. Patent Application Publication No. 2012/0185914 A1 (hereinafter Delco), in view of Leafe, all of the plurality of virtual machines in the cloud computing environment being assigned public IP addresses […] without performing network address translation.  Because independent claims 1, 8 and 15 are allowable, respective dependent claims 2, 4, 7, 9-11, 14, 16-17 and 20-27 also are allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private 

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448